Title: To George Washington from Henry Laurens, 16 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir.
            [Philadelphia] 16th August [1778]
          
          I had the honor of writing to Your Excellency the 13th by a Messenger from Monsr
            Girard, since which Your Excellency’s several favors of the 9th, 11th, and 13th,
            together with the several papers refer’d to have reached me. The latter I receiv’d Yesterday at half past four P.M. in
            Congress, and immediately presented that and General Sullivan’s of the 10th to the
            House.
          By the Messenger abovemention’d I forwarded a Packet from the Secretary of Congress
            directed to Major General St Clair, and I shall transmit another directed to Your
            Excellency by the present conveyance,  these I am informed contain
            all the documents relative to the charge against the General. They had been long out of
            my custody.
          Your Excellency will find inclosed with this duplicates of the Acts of Congress of the
            26th and 30th of November and 27th of December 1776 for raising the regiment of
            Artillery in Virginia and appointing Colonel Harrison to the command, and for raising
            three Battalions of Continental Artillery.
          Also an Act of Congress of the 13th Inst. for correcting abuses and granting passes to
            persons to go into New York.
          Your Excellency’s letter of the 11th I received late last Evening, it shall be laid
            before Congress with Colonel Palfrey’s tomorrow Morning and I trust the application of
            that Gentleman will be immediately attended to. I have the honor to be With the utmost
            Respect & Esteem &c.
        